DETAILED ACTION
Claims 1-2 and 5-8 are pending in the instant application, Applicant amending claims 1 and 8. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 – Abstract Idea
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Claims 1-2 and 5-8 fall within a statutory class.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
compute, for each of at least two ordering modes, a procurement cost of a component

compute, for each ordering mode, an inventory value of the component

compute a ratio of a reduction amount of a procurement cost and an increment amount of an inventory value when an ordering mode is switched from an individual ordering to a fixed-quantity ordering,

compute the reduction amount of the procurement cost by subtracting a procurement cost obtained by adding an ordering value in the fixed-quantity ordering and an ordering value when the ordering mode is switched from the individual ordering to the fixed-quantity ordering, from a procurement cost obtained by adding an ordering value in the individual ordering and the ordering value in the fixed-quantity ordering

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining a cost or value. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
evaluate a ratio of the procurement cost and the inventory value

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as judging an appropriate product design pattern or evaluating an appropriate cost to value ratio. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional. 

All the additional elements recited in claim 1 are:
A component ordering mode selection device comprising:

a memory coupled to a processor;

a display coupled to the processor,

wherein the memory stores instructions that when executed configure the processor to:

display on the display, simultaneously, the component identification and the computed reduction amount and an inventory transition graph having a vertical axis representing the inventory value and a horizontal axis representing a period of time, the inventory transition graph displaying a first line representing a sum of the inventory value in the individual ordering mode and the inventory value in the fixed-quantity order mode and displaying a second line representing a sum of the inventory value in the fixed-quantity ordering mode and the inventory value when switching the individual ordering mode to the fixed-quantity ordering mode.

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. 
The claims do not integrate a practical application of the abstract idea because the additional elements do not extend beyond the recited computing embodiment and are not directed towards improving the computing embodiment itself. The additional elements do not improve the computing embodiment itself because the claims only improve its specific algorithm and do not change the operation of the computing embodiment with regard to any other operation.
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 11-23 and 43 and figures 1 and 7.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included only those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-2 and 5-8 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (what the Examiner thinks the prior art means and how it applies to what he thinks your claim means).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure (citing as much as possible in the interpretation to specific portions of Applicant’s PreGrant Publication – US 2020/0020003).
The Examiner then sets out how the cited prior art falls within the entirety of the breadth of his interpretation of the specific claim terms or elements (citing as much as possible in the mapping to specific portions of the prior art).
Claim Interpretation
Claim Mapping
component 
No definition given.

Understood to be an item which is a piece of a product constituent element
Jiao
Component
Physical components
(page 12, col 1)
product constituent element
No definition given.

Understood to be an item of a particular model or generation of a product
Jiao
product

product
No definition given.

Understood to be the largest category of item, spanning multiple product constituent elements.
Jiao
product family

unit
No definition given.

Understood to be a software module
Jiao
computer-based

Ordering mode
No definition given.

Understood to be only either “individual ordering” or “fixed-quantity ordering”
Jiao
customization index

Individual ordering
No definition given.

Understood to be one-off type of production (a la carte production).
Jiao
highly customized

Fixed-quantity ordering
No definition given.

Understood to be batch type production, rising to the level of being a new model or generation of a product
Jiao
commonality ordering

Design pattern
No definition given.

Understood to be the configuration of components which define a product constituent element
Jiao
Module

manufacturing plan information, product configuration information, design pattern information, design drawing information
No definition given.

Understood to be data similar to that of Figs. 2-5 of Applicant’s disclosure. 
From a review of Applicant’s disclosure, Applicant recites the same data fields in each information field. As such, the Examiner understands that the information fields are meta data concerning data fields.

Metadata does not patentably distinguish the instant application from the prior art because this metadata is nonfunctional descriptive material concerning the data metrics. As such, the teachings and groupings of the cited prior art read upon the information fields claimed by Applicant, as the cited prior art teaches concerning metadata of the data metrics taught.
Application rate
No definition given.

Understood to be expected demand for an individual product constituent element
Jiao
Individual product model

Design plan
No definition given.

Understood to be an overall demand model
Jiao
Product family modeling

Procurement cost
No definition given.

Understood to be the cost to produce a product constituent element
Jiao
Manufacturing cost

Inventory cost
No definition given.

Understood to be the cost of keeping one product constituent element in inventory
Jiao
Inventory cost

Ordering value
No definition given.

Understood to be the reduction in procurement cost for switching from Individual ordering to Fixed-quantity ordering.
Jiao
Economies of scale




Claim Rejections - 35 USC § 103
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as unpatentable over Jaio, “Product family design and platform-based product development: a state-of-the-art review” (hereinafter Jaio), in view of Jaio, “Customizability analysis in design for mass customization” (hereinafter Jaio-Customizability).

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A component ordering mode selection device comprising:
a memory coupled to a processor;
a display coupled to the processor;
wherein the memory stores instructions that when executed configure the processor to:
Jiao does not specifically teach a unitary computer embodiment, but rather teaches disparate elements through a review of current literature which include discussion of computer embodiments (page 12, column 2 and page 15, column 2). As such, the teaching of Jiao does not anticipate the present invention. Rather, one having ordinary skill in the art at the time of the application would understand from the teaching of Jiao that a device having various software or hardware modules would be used. This is because computers give a number of known advantages, including faster data access and analysis and persistence of records. 
Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Jiao to use a singular computer embodiment. The motivation is to improve the overall operation of the invention in areas such as data access and analysis.

allocate a predetermined design pattern to a constituent element of a product to be manufactured at a predetermined application rate of applying the predetermined design pattern to the constituent element by using predetermined manufacturing plan information, predetermined product configuration information, predetermined design pattern information, and predetermined design drawing information
Jiao (page 9, column 1) teaches a design pattern as modules used to build up product family models. 
Jiao teaches the use of a multitude of different metrics (page 13, column 1) and further groups these metrics into categories (page 8, column 1 and page 9, column 1). As discussed in the SBR above, these categories of Jiao read on the instant application metadata groupings because the metadata groupings are non-functional descriptive material concerning the various metrics taught by Jiao.

compute, for each of at least two ordering modes, a procurement cost of a component, having a component identification, which  is used in the product constituent element;
Jiao (page 10, column 1 and page 14, column 1) teaches assessing manufacturing costs for product portfolio decision making. 
 
compute, for each ordering mode, an inventory value of the component;
Jiao (page 14, column 1) teaches modeling inventory costs.

evaluate a ratio of the procurement cost and the inventory value.
Jiao (page 14, column 1) teaches a monotonic cost model for assessing the benefits of commonality. The benefits of commonality would include an assessment of procurement cost versus inventory value, as it is old and well-known analysis within business to determine which is more cost effective, “to make” or “to buy” a particular element of a product.

compute a first procurement cost by adding an ordering value in the individual ordering and the ordering value in the fixed-quantity ordering;
Jiao (page 14, column 2, item 6) teaches assessing platform-related metrics which includes assessment of the efficiency of mass production.

compute a second procurement cost by adding an ordering value in the fixed-quantity ordering and an ordering value when the ordering mode is switched from the individual ordering to the fixed-quantity ordering,
compute a reduction amount of the procurement cost by subtracting the second procurement cost from the first procurement cost,
Jiao-Customization (section 4.2) teaches measuring performance indicators of changes in process selection metrics. 

compute a ratio of the reduction amount of a procurement cost and an increment amount of an inventory value when an ordering mode is switched from an individual ordering to a fixed-quantity ordering, and
Jiao-Customizability (section 4.3) teaches a formulation for process customizability index, where the customizability index represents a ratio of the difference production costs.

display on the display, simultaneously, the component identification and the computed reduction amount and an inventory transition graph having a vertical axis representing the inventory value and a horizontal axis representing a period of time, the inventory transition graph displaying a first line representing a sum of the inventory value in the individual ordering mode and the inventory value in the fixed-quantity order mode and displaying a second line representing a sum of the inventory value in the fixed-quantity ordering mode and the inventory value when switching the individual ordering mode to the fixed-quantity ordering mode.
Jiao does not specifically teach a unitary computer embodiment, but rather teaches disparate elements through a review of current literature which include discussion of computer embodiments (page 12, column 2 and page 15, column 2). As such, the teaching of Jiao does not anticipate the present invention. Rather, one having ordinary skill in the art at the time of the application would understand from the teaching of Jiao that displaying output to a user is essential. This is because displaying out allows a user to see what is going on. 
Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Jiao to use a singular computer embodiment displaying a graph of value versus time. The motivation is to make output easier for a user to visualize.

STATEMENT CONCERNING THE COMBINATION:
Jaio cites to Jaio-Customizability at page 15, column 1, lines 11-15. As such, they complementary art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Jaio with those of Jaio-Customizability, as they are both directed towards the same area or endeavor.
AS TO CLAIM 2 (of 1) 
wherein the design pattern includes a first design pattern applied to the product constituent element of an old type product, and a second design pattern to be applied to the product constituent element of a new type product
Jiao (page 6, column 1)

the product design allocation unit allocates the first design pattern and the second design pattern to the product constituent element at the predetermined application rate.
Jiao (page 18, column 1) teaches concerning new product family member analysis.

AS TO CLAIM 5 (of 1) 
wherein the processor is configured to compute the increment amount of the inventory value by subtracting an inventory value obtained by adding an inventory value in the individual ordering and an inventory value in the fixed-quantity ordering, from an inventory value obtained by adding the inventory value in the fixed-quantity ordering and an inventory value when the ordering mode is switched from the individual ordering to the fixed-quantity ordering.
Jiao (page 14, column 2, item 6) teaches assessing platform-related metrics which includes assessment of the efficiency of mass production.

AS TO CLAIM 6 (of 2) 
wherein the design pattern includes revision information representing the old design or the new design
Jiao (page 13, column 2) teaches concerning variety and distinctiveness of current and future products

wherein the processor is configured to: 
preferentially and sequentially allocate the first design pattern with the revision information representing the old design, from a constituent element of a product planned to manufacture in the closest future depending on the predetermined application rate.
Jiao (page 14, column 1) teaches concerning cost implications of product architecture decisions when product architectures allow sharing of parts, modules, or components.

AS TO CLAIM 7 (of 1) 
wherein the processor is configure to:
compute, for each ordering mode, a storage cost which costs from an arrival of a component to a shipment of the component from a warehouse, instead of the inventory value
Jiao (page 17, column 1) teaches concerning reducing components in inventory and component handling.

evaluate a ratio of the procurement cost and the storage cost.
Jiao (page 14, column 1) teaches a monotonic cost model for assessing the benefits of commonality. The benefits of commonality would include an assessment of procurement cost versus inventory value, as it is old and well-known analysis within business to determine which is more cost effective, “to make” or “to buy” a particular element of a product.

AS TO CLAIM 8 
The claim recites elements substantially similar to those recited in claim 1. The art and rationale of claim 1 applies. 

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant argues that the identified claim elements are not abstract ideas because they do not recite either a Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. This argument is unpersuasive for the reasons given in the updated rejection above.

Concerning the rejection under 35 USC 103:
Applicant’s arguments are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland  whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623